Exhibit 10.1

 



SEVERANCE AGREEMENT



 

WHEREAS, Steven van der Velden (“Executive”) and Elephant Talk Communications
Corp. (the “Company”) wish to enter into an agreement to effectuate Executive’s
resignation as an employee, officer, and director of the Company and its
subsidiaries on the terms and conditions set forth below;

 

WHEREAS, Executive is Chief Executive Officer and Executive Chairman of the
Company and a member of the Board of Directors;

 

WHEREAS, Executive is an officer or director of several subsidiaries of the
Company;

 

WHEREAS, Executive and the Company desire to fully and finally resolve and
settle any and all issues between them, actual or potential, whether or not
relating to Executive’ employment with the Company, or his status as a director;
and

 

WHEREAS, in consideration of the Company providing certain promises and benefits
as explained herein, including a general release of all claims against
Executive, Executive has agreed to a general release of all claims and to the
other promises contained herein.

 

NOW, THEREFORE, intending to be legally bound, the Company and Executive agree,
effective as of the date on which both of the parties have executed this
Agreement (the “Effective Date”), as follows:

 

A. Effective November 16, 2015 (the “Effective Date”), Executive is resigning
from all offices and positions with the Company, its parents, subsidiaries, and
affiliates. Executive shall have no further rights, duties and authorities as an
Executive and shall not be entitled to any further compensation or non-vested
benefits, except as provided in this Agreement.

 

B. As of the Effective Date, Executive: (i) shall have no further duties to the
Company and shall not be required to attend work; (ii) shall have no authority
to take any action, incur any obligation, or incur any expense, on behalf of the
Company or any of its subsidiaries; provided, however, that over the two-week
period immediately after the Effective Date, Executive shall (x) transition his
former duties and responsibilities to such individuals as the Executive Chairman
or Chief Executive Officer of the Company (“CEO”) may designate in writing,
including to his successor, and (y) provide such assistance, if any, as may be
reasonably requested by the CEO and Executive Chairman.

 

C. As consideration for the agreements from Executive herein, the Executive
shall be entitled to a severance payment (the “Severance Payment”) with a value
equal to Euro 660,000, payable as set forth in Paragraph F below.  In addition,
Executive shall have the right to exercise the 1,200,000 options granted to him
on December 4, 2013 through December 4, 2018. Furthermore, as described below,
the Company will provide Executive a general release of any and all claims the
Company may have against him.  This Agreement will not become effective until
Executive delivers an executed copy of this Agreement and the Company delivers
an executed copy of this Agreement.

 



 

 

 



D. Except for the rights of the Executive and the duties and obligations of the
Company under this Agreement, in consideration for the Severance Payment, and
for other good and valuable consideration, Executive completely releases all
claims against the Company, its parent and affiliate companies, subsidiaries,
divisions, business units, committees, groups, insurers and its or their
predecessors or successors (the “Releasees”) and each of the Releasees’
executors, administrators, successors, trustees, assigns, subsidiaries,
officers, directors, shareholders, employees, legal representatives, and agents
of each of them, from all actions, causes of action, suits, debts, dues,
covenants, contracts, bonuses, controversies, agreements, promises, claims,
charges, complaints and demands whatsoever in law or equity, which against the
Releasees, Executive or Executive’s heirs, executors, administrators,
successors, and/or assigns, may now have or hereinafter can, shall or may have
for, upon, or by reason of any matter, cause or thing whatsoever, from the
beginning of the world to the day and date of this Severance Agreement,
including, but not limited to, those pertaining to any federal, state or local
human rights, civil rights, pension or labor laws, rules and/or regulations,
constitutions, ordinances, public policy, contract or tort laws, or any claim
arising under the common law, or any other action based upon any conduct
occurring up to and including the date of the complete execution of this
Severance Agreement, and shall not seek or accept any award or settlement from
any such source or proceeding. Additionally, Executive, in further consideration
for the payment listed above, and for other good and valuable consideration,
agrees that Executive will lend no voluntary assistance whatsoever to any person
pursuing any type of claim against Company based on any transaction, act or
omission of Company involving or relating to the refusal to hire, the
termination, the layoff, the discharge or any other adverse employment action
with respect to any applicant for employment, employee or former employee of
Company. The Executive’s general release and waiver of claims excludes, and
Executive does not waive, release or discharge, any of Executive’s rights to
defense costs or  indemnification from the Company, or from any of the Company’s
insurers, with respect to any claims regarding actions by Executive prior to the
Resignation Date.  The Company agrees to maintain a policy of directors and
officers’ liability insurance that provides Executive with coverage with respect
to any claims made in connection with Executive’s employment with the Company on
the same basis as is provided to the Company’s continuing officers and
directors.

 



E. Except for the rights of the Company and the duties and obligations of
Executive under this Agreement, the Company, for and on behalf of its
subsidiaries, affiliates, shareholders, officers, directors, successors and
assigns (collectively referred to as “the Company Releasors”), hereby agrees to,
and does, remise, release and forever discharge Executive, his heirs,
beneficiaries, executors, administrators, agents, representatives, insurers,
attorneys, successors and assigns (“collectively referred to as the “Executive
Releasees”) from any and all matters, claims, demands, damages, causes of
action, debts, liabilities, controversies, judgments and suits of every kind and
nature whatsoever, foreseen or unforeseen, known or unknown, which have arisen
or could arise between the Company Releasors and the Executive Releasees from
all matters which occurred prior to the Effective Date, which matters include,
but are not limited to, Executive’s employment with the Company, the terms and
conditions of that employment, Executive’s compensation, the termination of
Executive’ employment with the Company, Executive’s compensation, the
termination of Executive’ employment with the Company, Executive’s directorship,
Executive’s shareholder status, any acts or actions taken by Executive as an
employee, officer, director or shareholder of the Company. Executive’s status as
a holder of stock options, Executive’ status as a participant in any stock
option plan, or equity rights plan, and matters arising from the offer and
acceptance of this Agreement. The Company understands that the provisions of
this paragraph mean that except as provided herein neither the Company nor the
Company Releasors can bring a lawsuit against Executive arising out of any
actions or failures to act on the part of Executive and the Executive Releasees
arising before the Effective Date. The release set forth in this paragraph 5(c)
covers and includes not only rights or claims that the Company may have in its
own right, but also all other rights or claims of whatever nature that might be
asserted on behalf of the Company or the Company Releasors against any of the
Executive Releasees.

 



 

 

 

F. Upon the closing of an equity financing within six (6) months of the
Effective Date, Executive shall receive an amount equal to the entire Severance
Payment as if the Executive had participated in the equity financing in the
Company on the same term as the investors in the financing or, in the event an
equity financing is not consummated within six (6) months of the Effective Date,
Executive receive an amount equal to the entire Severance Payment as if the
Executive had invested the Severance Payment in the Company on mutually
acceptable terms. 

 

G. Executive has been advised to consult with an attorney regarding this
Severance Agreement.

 

H. This Agreement may only be modified, altered or changed in writing, signed by
the Parties. This Agreement shall be subject to and governed by the laws of the
State of New York without giving effect to principles of conflicts of law.

 

 

MY SIGNATURE BELOW ATTESTS TO THE FACT THAT I HAVE READ, UNDERSTAND, AND AGREE
TO BE LEGALLY BOUND TO ALL OF THE ABOVE TERMS. I UNDERSTAND THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

 

By: /s/ Steve van der Velden

Name: Steve van der Velden

Date: November 16, 2015; 6 p.m. EST

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

Elephant talk communications corp

 

 

By: /s/ Alex Vermeulen

Name: Alex Vermeulen

Title: General Counsel

Date: November 16, 2015

 



 



